COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  THE STATE OF TEXAS,                            §             No. 08-21-00036-CR

                       State,                    §                Appeal from the

  v.                                             §              112th District Court

  SATDIEL JEREMY DOMINGUEZ,                      §            of Pecos County, Texas

                       Appellee.                 §            (TC# P-3968-112-CR)

                                                 §
                                           ORDER

        The companion mandamus In Re: The State of Texas, cause no. 08-21-00106-CR, was

resolved on June 30, 2021. Therefore, the appeal is reinstated, and the State’s brief is now due

July 31, 2021.

       IT IS SO ORDERED this 1st day of July, 2021.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.